Exhibit 10.

AMENDMENT NO. 3 TO

SENIOR MANAGEMENT AGREEMENT

THIS AMENDMENT NO. 3 TO SENIOR MANAGEMENT AGREEMENT (this “Amendment”, dated as
of August 31, 2013, is made by and among Capella Holdings, Inc., a Delaware
corporation (the “Company”), Capella Healthcare, Inc., a Delaware corporation
(“Employer”), and James Thomas Anderson (“Executive”), and GTCR fund VIII, L.P.,
a Delaware limited partnership (the “Majority Holder”).

RECITALS

WHEREAS, the Company, Employer and Executive entered a Senior Management
Agreement, dated as of May 4, 2005, and its Amendment No. 1, dated as of May 12,
2006, and its Amendment No. 2, dated as of September 1, 2010 (as so amended, the
“Senior Management Agreement”), and

WHEREAS, the Company, Employer, Executive and the Majority Holder desire to
amend the Senior Management Agreement as set forth herein pursuant to
Section 11(k) of the Senior Management Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals, which shall
constitute a part of this Amendment, and the mutual promises contained in this
Amendment, and intending to be legally bound thereby, the parties agree as
follows:

1. Amendment. Paragraph 6(e)(v) of the Senior Management Agreement is hereby
amended to change the date September 1, 2013 to September 1, 2014.

2. Ratification. Except as herein amended, the Senior Management Agreement, as
previously amended, shall remain in full force and effect and is hereby ratified
in all respects.

3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which is an original, but all of which together constitute one and the
same instrument. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.

4. Governing Law; Binding Agreement. The construction, validity, enforcement and
interpretation of this Amendment shall be governed by the internal law of the
State of Delaware without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware of any other jurisdictions)
that would result in the application of the laws of any jurisdictions other than
the State of Delaware.

*     *     *     *

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

CAPELLA HOLDINGS, INC. By:   /s/ Daniel S. Slipkovich Name:   Daniel S.
Slipkovich Its:   Chief Executive Officer

 

CAPELLA HEALTHCARE, INC. By:   /s/ Daniel S. Slipkovich Name:   Daniel S.
Slipkovich Its:   Chief Executive Officer

 

/s/ James Thomas Anderson James Thomas Anderson

Agreed and Accepted by:

 

GTCR FUND VIII, L.P., as Majority Holder By:   GTCR Partners VIII, L.P. Its:  
General Partner By:   GTCR Golder Rauner, II, L.L.C. Its:   General Partner By:
    Name:     Its:   Principal

Signature Page to Amendment No. 3 to Senior Management Agreement

 

2